People v Whaley (2017 NY Slip Op 03976)





People v Whaley


2017 NY Slip Op 03976


Decided on May 17, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 17, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
L. PRISCILLA HALL
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON, JJ.


2015-03113
 (Ind. No. 4769/13)

[*1]The People of the State of New York, respondent,
vCrystal Whaley, appellant.


Lynn W. L. Fahey, New York, NY (Erin R. Tomlinson of counsel), for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Keith Dolan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by her motion, from a sentence of the Supreme Court, Kings County (W. Miller, J.), imposed June 5, 2014, upon her plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's waiver of her right to appeal was valid, and precludes review of her contention that the sentence imposed was excessive (see People v Bradshaw, 18 NY3d 257, 267; People v Lopez, 6 NY3d 248, 255).
ENG, P.J., HALL, LASALLE, CONNOLLY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court